DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 07/08/21.  This action is made Non-Final.
Claims 18-37 are pending in the case.  Claims 18, 33 and 37 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 18-37 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 9716764 (hereinafter ‘764) in view of Bird et al. (US 20020059418 A1; hereinafter Bird).

Instant Application 15/657139
Patent No. 9716764
18. A method comprising: 
1. A method comprising: 

- generating, by a computer, usage statistics based on collected historical communication data relating to communications received for a user from a plurality of persons including a sender; 
- updating the usage statistics over time as additional communications are received for the user from the persons, including at least one additional communication received from the sender; 
- receiving, by a computer, from a user, a configuration designating data to automatically include in a plurality of new communications from the user, the new communications including a first new communication, the configuration comprising data designated by the user for use in the new communications, the configuration further comprising rules set by the user regarding inclusion of first data about historical interactions with a specific recipient for a new communication;
- receiving, from the user, a configuration designating usage statistics {~data} to automatically include in a plurality of new communications from the user, the new communications including a first new communication, the configuration comprising a form of summary {~data} designated by the user for use in the new communications, the configuration further comprising rules set by the user regarding inclusion of first usage statistics {~data about historical interacitons} selected based on a specific recipient for a new communication,
- receiving, by the computer, from the user when creating the first new communication, an a field of the first new communication prior to sending the first new communication from the user to the first person {~sender};
an address 

data in a body of the first new communication for inclusion in the first new communication when sent to the first person, wherein the first data is in conformance with the rules;
- displaying the first usage statistics {~first data} in a body of the first new communication for inclusion in the first new communication when sent to the sender, wherein the first usage statistics {~data} are in conformance with the rules and the form of summary; and 
- displaying, by the computer, a control to adjust a temporal setting used with the historical interactions upon which the first data included in the first new communication is determined, manipulation of the control causing a change in display of the first data in the new communication; and
- (from third limitation of claim 1) the configuration comprising a form of summary designated by the user for use in the new communications, …the configuration further comprising user-configurable settings to disable an amount of statistical information in new communications for at least one predetermined time; (this is interpreted as a control to adjust a temporal setting used with the historical interactions).
- Bird further discloses “displaying, by the computer, a control to adjust a setting for the first data, manipulation of the control causing a change in display of the first data” (see Fig. 3 and ¶¶ 0015-0017; pull-down menu 29 to control date range to be selected; thus, causes a change in display of the statistical data).
- sending, by the computer, the first new communication to the first person including the first data that is in conformance with the rules and as modified by the temporal setting in the body of the first new communication.
- in response to initiation of sending by the user using a communication client, sending the first new communication to the sender. 
(recites above) the first usage statistics {~first data} in a body of the first new communication for inclusion in the first new communication when sent to the sender, wherein the first usage statistics {~data} are in conformance with the rules and the form of summary.
Claims 19-20
Claim 1
Claim 21
Claim 10
Claim 22
Claim 11

Claim 1
Claim 26
Claim 3
Claim 27-37
Claim 1


As seen in the above table, the claims of the ‘764 patent in view of Bird contain every element of claims 18-37 of the instant application and as such they render obvious claims 18-37 of the instant application; therefore are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  Bird further discloses “displaying, by the computer, a control to adjust a setting for the first data, manipulation of the control causing a change in display of the first data” (see Fig. 3 and ¶¶ 0015-0017; pull-down menu 29 to control date range to be selected; thus, causes a change in display of the statistical data).  One skill in the art would have modified the user interface of claim 1 of the ‘764 patent to include the control to adjust the data as suggested by Bird to achieve the claimed invention of the pending claim to allow the user to manipulate the displayed data with the designated temporal duration (Bird: Fig. 3).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-21, 23-24, 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Apfel et al. (US 6510453 B1; hereinafter as Apfel) in view of Bird et al. (US 20020059418 A1; hereinafter Bird).

As to claim 18, Apfel teaches:
A method (see Col. 8, lines 5-27) comprising: 
receiving, by a computer, from a user, a configuration designating data to automatically include in a plurality of new communications from the user (see Fig. 3 and Col. 7, lines 8-18, Col. 8, lines 5-44; ‘E-mail options’ allows the user to designate/provide a personalized signature {~data} to automatically included in a plurality of new emails from the user), the new communications including a first new communication (see Fig. 2 and Col. 7, lines 19-56), the configuration comprising data designated by the user for use in the new communications (see Fig. 3 and Col. 7, lines 8-18, Col. 8, lines 5-44; personalized signature), the configuration further comprising rules set by the user regarding inclusion of first data (see Fig. 3 and Col. 8, lines 28-44; the user can set the rules such that one signature for new emails and one signature for reply email.  Col. 2, lines 14-30; signatures are automatically inserted within the body of the emails based on the identity of the designated recipient for the message); 
receiving, by the computer, from the user when creating the first new communication, an entry of a first person into a field of the first new communication prior to sending the first new communication from the user to the first person (see Fig. 2 and Col. 7, lines 19-56; “johndoe@mailbox.com”); 
displaying, by the computer and in response to receiving the entry of the first person, the first data in a body of the first new communication for inclusion in the first new communication when sent to the first person, wherein the first data is in conformance with the rules (Col. 2, lines 14-21; signatures {~first data} are automatically inserted within the body of the emails based on the identity of the designated recipient for the message.  Col. 2, lines 53-67; different signatures are automatically inserted into the message based on the rule {the type of message configured in E-mail Options”}; therefore, in response to receiving the entry of the first person {~recipient}, signatures customized for that person will be automatically inserted); and 
displaying, by the computer, a control to adjust the first data, manipulation of the control causing a change in display of the first data in the new communication (see Fig. 5; the control “Click the right mouse button to change your e-mail signature”, the context menu in Fig. 6 allows the user to change in display of the first data)
sending, by the computer, the first new communication to the first person including the first data that is in conformance with the rules and as modified by the setting in the body of the first communication (see Fig. 2; ‘send’ icon.  Col. 2, lines 14-21; signatures are automatically inserted within the body of the emails based on the identity of the designated recipient for the message.  Col. 2, lines 53-67; different signatures are automatically 
Apfel might not disclose that the first data is about historical interactions with a specific recipient for a new communication and the displayed control is to adjust a temporal setting used with the historical interactions upon which the first data included in the first new communication is determined, manipulation of the control causing a change in display of the first data.
In the same field of endeavor (i.e., user interface for email communication), Bird discloses a method for monitoring and displaying to a user a variety of email usage statistics comprising: historical interactions with a specific recipient for a new communication (see Figs. 3-5 and [0021]-[0025]; statistics data regarding data selected based on historical interactions with a specific recipient such as [0023]-[0024] discloses data identifying the most frequent senders or recipients {~including the specific recipient} of attachments); and displaying, by the computer, a control is to adjust a temporal setting used with the historical interactions upon which the first data included in the first new communication is determined, manipulation of the control causing a change in display of the first data (see Figs. 3-5 and [0015], [0018]; statistics check box 31 and/or pull-down menu 29 control the date range to be selected, thus adjust the statistical data to include basic statistics view or additional statistics view, or the adjust the amount of data to be displayed such as Day, Week, Month, Year range).
Both references are in the same field of endeavor of the claimed invention (email communications), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified first data of Apfel to include email statistic data as taught by Bird in the configuration rule because the inclusive data {i.e., first data} does not affect the rules and is a non-functional descriptive material.  In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email program disclosed in Apfel to include the control to adjust the statistics report data as taught by Bird so that the user can designate {i.e., by copy and paste the statistics data into the including the modified data as modified by the temporal setting in Bird to incorporate in the configuration rule in order to allow the user to announce to their co-workers how much email they process (Bird: see [0005]).

As to claim 19, the rejection of claim 18 is incorporated.  Apfel and Bird further disclose: wherein the configuration further comprises user-configurable settings to disable selected data in new communications for a predetermined time (Apfel: Fig. 6; select different signature option causing other signature option/data to be disabled for a predetermined time {i.e., a week designed by the user}).  

As to claim 20, the rejection of claim 18 is incorporated.  Apfel and Bird further disclose: receiving, from the user, an indication of a set of persons (Apfel: see Fig. 2 and Col. 7, lines 19-56).  

As to claim 21, the rejection of claim 20 is incorporated.  Apfel and Bird further disclose: sharing generated historical usage data, included in the first new communication, among the indicated set of persons (Apfel: the user can send a new communication to group of user in the “To” field with historical usage data copied from Bird, see Bird: Figs. 3-5).  

As to claim 23, the rejection of claim 18 is incorporated.  Apfel and Bird further disclose: wherein the first new communication is sent to the first person by the user using a communication client (Apfel: see Fig. 1-2 and Col. 5, lines 5-26, Col. 7, lines 19-56).  

As to claim 24, the rejection of claim 18 is incorporated.  Apfel and Bird further disclose: wherein the configuration further comprises settings configurable by the user to disable an amount of statistical information in new communications for at least one predetermined time 

As to claim 29, the rejection of claim 18 is incorporated.  Apfel and Bird further disclose: automatically sharing the first data with a set of trusted contacts indicated by the user prior to creating the first new communication (Apfel: see Col. 5, lines 9-46).  

As to claim 30, the rejection of claim 29 is incorporated.  Apfel and Bird further disclose: sharing contact information with the trusted contacts (Apfel: see Col. 5, lines 9-46).  

Claims 19, 21-22, 24-28, 31-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Apfel and Bird further in view of Skaalerud et al. (WO 03/098515 A1; published on 11/27/2003; hereinafter as Skaalerud).

As to claim 19, the rejection of claim 18 is incorporated.  Apfel and Bird disclose the limitations of claim 19 as set forth above.  Alternatively, Skaalerud is relied on for teaching these limitations.  
In the same field of endeavor (i.e., email communication), Skaalerud discloses a method comprising configuring a configurable settings to disable selected data in new communications for a predetermined time (Skaalerud: see Fig. 4 and page 6, line 15 through page 7, line 3; configurable time span, to whom the reports are sent, and what reports should be sent are decided by the customer involved in configuring recipients and reports). 
All references are in the same field of endeavor of the claimed invention (email communications), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email application of Apfel to include the configuration rules that allows data selected based on historical interactions with a specific recipient as taught 
As to claim 21, the rejection of claim 20 is incorporated.  Claim 21 is alternatively rejected based on the combined teaching of Apfel, Bird, and Skaalerud; where they disclose: sharing generated historical usage data, included in the first new communication, among the indicated set of persons (Skaalerud: see Fig. 4 and page 6, line 15 through page 7, line 3: the usage statistic reports are sent to the users based on the user's configuration such as to whom the reports are sent, and what reports should be sent are decided by the customer involved in configuring recipients and reports).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email application of Apfel to include the configuration rules that allows data selected based on historical interactions with a specific recipient to be shared among the user’s friends as taught by Skaalerud to improve individual and organizational productivity and employee/user satisfaction with email (see Skaalerud Page 1, lines 3-7).

As to claim 22, the rejection of claim 21 is incorporated.  Apfel, Bird, and Skaalerud further disclose: wherein the sharing further comprises sharing different amounts of data with each person of the indicated set of persons based on preference settings of the user (Skaalerud: see Fig. 4 and page 6, line 15 through page 7, line 3: the usage statistic reports are sent to the users based on the user's configuration such as to whom the reports are sent, and what reports should be sent are decided by the customer involved in configuring recipients and reports).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email application of Apfel to include the configuration rules that allows data selected based on historical interactions with a specific recipient to be shared among the user’s friends as taught by Skaalerud to improve individual and organizational productivity and employee/user satisfaction with email (see Skaalerud Page 1, lines 3-7).
As to claim 24, the rejection of claim 18 is incorporated.  Claim 24 is alternatively rejected based on the combined teaching of Apfel, Bird, and Skaalerud; where they disclose: wherein the configuration further comprises settings configurable by the user to disable an amount of statistical information in new communications for at least one predetermined time (Skaalerud: see Fig. 4 and page 6, line 15 through page 7, line 3; configurable time span, to whom the reports are sent, and what reports should be sent are decided by the customer involved in configuring recipients and reports).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email application of Apfel to include the configuration rules that allows data selected based on historical interactions with a specific recipient to be shared among the user’s friends as taught by Skaalerud to improve individual and organizational productivity and employee/user satisfaction with email (see Skaalerud Page 1, lines 3-7).

As to claims 25, 33, and 37, the rejection of claim 18 is incorporated.  Apfel, Bird, and Skaalerud further disclose: generating usage statistics based on collected historical communication data relating to communications received for the user from a plurality of persons including the first person, wherein the first data includes at least a portion of the usage statistics (Bird: see Figs. 2-5 and [0017], [0019], [0024]- [0013] discloses various e-mail usage statistics are collected and stored; wherein the email usage statistic includes historical data and sender data, see [0019], [0024].  Fig. 3 and [0017] specifically discloses the statistic on received emails.  Skaalerud: see Fig. 4); and 
updating the usage statistics over time as additional communications are received for the user from the persons, including at least one additional communication received from the first person (Bird: see [0013]-[0022]; email usage statistics includes past and current data .  Skaalerud: see Col. 6, lines 15-35).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email application of Apfel to 

As to claim 26, the rejection of claim 18 is incorporated.  Apfel, Bird, and Skaalerud further disclose: synchronizing the first data with data stored on a computing device for a social network page, the synchronizing comprising sending a data feed including the first data to the computing device for the social network page (see Fig. 4 and page 6, line 15 through page 7, line 3; the statistic reports are sent to the computer device of the user on a scheduled time; i.e., every month, therefore, the statistic date is synchronized once the report is sent.  The statistics data can then be shared with other for social network as shown in Fig. 4.  Note: the “for a social network page” is intended use language.  Bird: see [0013]-[0022]; the email statistic gets updated/synchronized as new communications transmitted).    

As to claim 27, the rejection of claim 26 is incorporated.  Apfel, Bird, and Skaalerud further disclose: wherein the data feed comprises statistics including a number of messages sent or received by the user (Bird: see Figs. 3-5 and [0013]-[0022]).  

As to claim 28, the rejection of claim 26 is incorporated.  Apfel, Bird, and Skaalerud further disclose: wherein the data feed comprises statistics including a number of unique contacts of the user (Bird: see Figs. 3-5 and [0013]-[0022]).  

As to claim 31, the rejection of claim 18 is incorporated.  Apfel, Bird, and Skaalerud further disclose: generating statistics based on historical data relating to communications received for the user from a plurality of persons including the first person, wherein the statistics 

As to claim 32, the rejection of claim 31 is incorporated.  Apfel, Bird, and Skaalerud further disclose: wherein the combined statistics include data regarding respective proportions of messages sent to the user using different types of communications (Bird: see Figs. 3-5 and [0013]-[0022]). it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified first data of Apfel to include statistic data as taught by Bird in the configuration rule because the inclusive data {i.e., first data} does not affect the rules and is a non-functional descriptive material.  In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email program disclosed in Apfel to include the control to adjust the statistics report data as taught by Bird so that the user can designate {i.e., by copy and paste the statistics data into the configuration rule} 

As to claim 34, the rejection of claim 33 is incorporated.  Apfel, Bird, and Skaalerud further disclose: wherein the first statistics comprise at least one of time when a communication is sent, a number of unread communications, or a communication volume (Bird: see Figs. 3-5 and [0013]-[0022]).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified first data of Apfel to include statistic data as taught by Bird in the configuration rule because the inclusive data {i.e., first data} does not affect the rules and is a non-functional descriptive material.  In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email program disclosed in Apfel to include the control to adjust the statistics report data as taught by Bird so that the user can designate {i.e., by copy and paste the statistics data into the configuration rule} what data to include in the configuration rule in order to allow the user to announce to their co-workers how much email they process (Bird: see [0005]).

As to claim 35, the rejection of claim 33 is incorporated.  Apfel, Bird, and Skaalerud further disclose: sharing generated historical usage data, included in the first new communication, among an indicated set of persons (Apfel: see Col. 5, lines 9-46. Skaalerud: see Fig. 4 where the historical usage data can be shared with a set of persons).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email application of Apfel to include the configuration rules that allows data selected based on historical interactions with a specific recipient to be shared among the user’s friends as taught by Skaalerud to improve individual and organizational productivity and employee/user satisfaction with email (see Skaalerud Page 1, lines 3-7).

As to claim 36, the rejection of claim 35 is incorporated.  Apfel, Bird, and Skaalerud further disclose: wherein the sharing further comprises sharing different amounts of data with each person of the indicated set of persons based on preference settings received from the user (Apfel: see Col. 5, lines 9-46. Skaalerud: see Fig. 4 where the historical usage data can be shared with a set of persons). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the email application of Apfel to include the configuration rules that allows data selected based on historical interactions with a specific recipient to be shared among the user’s friends as taught by Skaalerud to improve individual and organizational productivity and employee/user satisfaction with email (see Skaalerud Page 1, lines 3-7)

Response to Arguments

Applicant's arguments filed on 07/08/2021 have been fully considered but are not persuasive. 
With respect to the Double Patenting Rejection, Applicants argue that ‘764 patent does not teach “displaying a control to adjust a temporal setting used with the historical interactions upon which the first data included in a first new communication to a first person, manipulation of the control causing a change in display of the first data and sending, to the first person, a first new communication including the first data that is in conformance with the rules as modified by the setting in the body of the first new communication” (see Remark page 8).
In response, the examiner respectfully disagrees and directs the Applicants to the foregoing mapping of the claimed limitations in the double patenting rejection section above. The examiner notes that Bird reference is additionally relied upon for the newly amended features.  In this case, ‘764 patent discloses in lines 10-22 of claim 1:
receiving, from the user, a configuration designating usage statistics to automatically include in a plurality of new communications from the user, the new communications including a first new communication, the configuration comprising a form of summary designated by the user for use in the new communications, the configuration further comprising rules set by the user regarding inclusion of first usage statistics selected based on a specific recipient for a new communication, and the configuration further comprising user-configurable settings to disable an amount of statistical information in new communications for at least one predetermined time;
Because the ‘764 patent claim recites “receiving, from a user a configuration designating usage statistics”, and “user-configurable settings to disable an amount of statistical information for at least one predetermined time” it is interpreted to be a control to adjust a temporal setting used with the historical interactions.  
In addition, Bird discloses in Fig. 3 and ¶¶ 0015-0017; pull-down menu 29 to control date range to be selected {~temporal setting}; thus, causes a change in display of the statistical data.
‘764 patent further discloses in response to initiation of sending by the user using a communication client, sending the first new communication to the sender, wherein the ‘764 recites in previously recited limitation: “displaying the first usage statistics in a body of the first new communication for inclusion in the first new communication when sent to the sender, wherein the first usage statistics are in conformance with the rules and the form of summary.”
Therefore, the examiner maintains that ‘764 and Bird references would meet the disputed limitations for the same reasons as set forth in the foregoing Double Patenting rejection.

With respect to 103 rejection, Applicants argue that “in stark contrast to the user interacting with Apfel’s user interface and processes to set which signature to use with which type of message and which recipient, the claimed rules regard the inclusion of first data about historical interactions with a specific recipient” (see Remark page 11).
In response, the examiner notes the term “first data about historical interactions with a specific recipient” is just data or information which is a non-functional descriptive material; thus, does not affect the rules regarding the inclusion of the first data. 
In this case, Bird discloses a step of displaying, by the computer, a control to adjust a temporal setting used with the historical interactions upon which the first data included in the first new communication is determined, manipulation of the control causing a change in display of the first data (see Figs. 3-5 and [0015], [0018]; statistics check box 31 and/or pull-down menu 29 control the date range to be selected, thus adjust the statistical data to include basic statistics view or additional statistics view, or the adjust the amount of data to be displayed such as Day, Week, Month, Year range).  
Since Apfel allows the user to create a new signature {~first data} to be included in a new communication (see Fig. 3, item 306).  Apfel in Figure 3, teaches that the user can enter any text and/or image in the rich text box 306; therefore, the skilled artisan would have realized to include the statistical data including “first data about historical interactions with a specific recipient” disclosed in Bird using a well-known copy and paste operation.  This is true since the statistic report data of Bird is a non-functional descriptive material and can be copied and pasted to the rich text box 306 of Apfel as a means to include in a new communication. The motivation is to allow the user to inform to their co-workers how much email they process (Bird: see [0005]).



With respect to 103 rejection, Applicants further argue that “Apfel fails to disclose a control to adjust a temporal setting used with historical interactions upon which the claimed first data (about which the historical interactions with a recipient) is determined, let alone the claimed manipulation of the control to adjust a temporal setting that causes a change in the display of the first data, with the first data modified by the setting being sent in a communication to the recipient, first person)”. (Remark page 12)
In response, the examiner notes that the disputed feature is rejected based on the combined teaching of Apfel and Bird.  Specifically, Bird is relied upon for teaching:
historical interactions with a specific recipient for a new communication (see Figs. 3-5 and [0021]-[0025]; statistics data regarding data selected based on historical interactions with a specific recipient such as [0023]-[0024] discloses data identifying the most frequent senders or recipients {~including the specific recipient} of attachments); and displaying, by the computer, a control is to adjust a temporal setting used with the historical interactions upon which the first data included in the first new communication is determined, manipulation of the control causing a change in display of the first data (see Figs. 3-5 and [0015], [0018]; statistics check box 31 and/or pull-down menu 29 control the date range to be selected, thus adjust the statistical data to include basic statistics view or additional statistics view, or the adjust the amount of data to be displayed such as Day, Week, Month, Year range).

With respect to 103 rejection, Applicants further argue that “in stark contrast to Apfel’s disclosure of user interfaces and processes allowing the user to set default signatures (such as that shown in Figure 2 of Apfel) based on the type of email message and a recipient’s identify, the claimed subject matter includes “first data” about historical interaction with a specific recipient, has a control to adjust a temporal setting for the historical interactions used in determining the ‘first data’ such that manipulation of the control changes the displayed of the first data in the communication, which communication is then sent with the first data (which is in conformance with the rules and as modified by the temporal setting) included therein”. (Remark page 13, second paragraph)
In response, the examiner notes that the disputed feature is rejected based on the combined teaching of Apfel and Bird.  Specifically, Bird is relied upon for teaching a control to adjust a temporal setting for the historical interactions (see Figs. 3-5 and [0015], [0018]; statistics check box 31 and/or pull-down menu 29 control the date range to be selected, thus adjust the statistical data to include basic statistics view or additional statistics view, or the adjust the amount of data to be displayed such as Day, Week, Month, Year range).
In this case, the claim does not preclude the user from selecting the statistic view disclosed in Bird to adjust or manipulate the first data about historical interactions with a specific recipient, then copying the changed first data (that is; after manipulating the temporal control) and pasting into the customized signature of Apfel right before the user selects the option to reply to the specific recipient email.  This is possible since Apfel allows the user to create a new signature {~first data} to be included in a new communication (see Fig. 3, item 306).  Apfel in Figure 3, teaches that the user can enter any text and/or image in the rich text box 306.  
Therefore, the skilled artisan would have realized to include the statistical data including “first data about historical interactions with a specific recipient” disclosed in Bird using a well-known copy and paste operation.  This is true since the statistic report data of Bird is a non-functional descriptive material and can be copied and pasted to the rich text box 306 of Apfel as a means to include in a new communication. The motivation is to allow the user to inform to their co-workers how much email they process (Bird: see [0005]).

With respect to 103 rejection, Applicants further argue that “Bird is not concerned with including data in a communication, and is certainly not concerned with a control used to adjust a temporal setting used in determining data that is included in a communication”. (Remark page 13, third paragraph).


With respect to 103 rejection, Applicants further argue that “a “statistics view” of Bird is never selected for inclusion into an email.  Indeed, Bird does not teach display8ing its “statistics views” in the body of a new communication.  Rather, Bird merely display its “statistics views” in its user interface to a user in response to the user’s selection of a “statistics choice” from a drop down menu in the user interface”. (Remark page 13, fourth paragraph).
Again, the examiner notes that the disputed feature is rejected based on the combined teaching of Apfel and Bird.  The examiner further notes that the features upon which applicant relies (i.e., “statistic view is selected for inclusion into an email”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
For at least these reasons, the examiner maintains that the combined teaching of Apfel and Bird renders obvious the disputed features.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Alstyne et al. (US 2009/0158429 A1) – a method of enabling analysis of similarity of instances of communication content while preserving confidentiality (see ¶ 0007).  The method comprises visualizing a communication interaction between at least two social units, choosing a period of time, visually indicating when during the chosen period of time at least one of the selected entire communications occurred and a direction of the visually indicated entire communication (see ¶ 0008).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179